DETAILED ACTION
Claims 1, 3-11, and 13-25 are considered for examination. Claims 2 and 12 are canceled. Claims 1, 6, 9-11, and 17 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive in full.
Some previous informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by examiner. However, some previous issues under 35 U.S.C. §112 have persisted and some new issues have arisen upon amendment and are included in the Action herein.
In response to applicant's arguments under 35 U.S.C. §112(a), one rejection under §112(a) regarding the display of the weight average momentum appears to not have been addressed in the response and is thus maintained herein. The issue with consecutive weeks has been resolved.
In response to applicant's arguments under 35 U.S.C. §101, that the amended features revise the claim to recite patent eligible subject matter, The Office finds this argument non-persuasive. The claims still embody the human analog of a clinician measuring the weight of a user, receiving past weight measurements, calculating a prediction of the user’s future weight, and displaying the prediction to the user which falls within the judicial exception of a certain method of organizing human activity and a mental process. The amended features of the claim merely wrap the underlying judicial exception within a generic computer component system wherein various “processors” function to automate the steps of the judicial exception. This represents using a computer as a tool under MPEP §2106.05(h)&(f). The amended features merely require that data is stored within a database and sent to a computer application which are conventional features which not sufficient to confine the use of the judicial exception to a practical application. 
Regarding arguments on page 13-14 that the claims are drawn to a specific machine under MPEP §2106.05(b), the additional features to the claim are not seen sufficient to confine the judicial 
Regarding the improvement to computer technology on page 14, the claims merely automate the judicial exception without the need for a clinician, which is seen as merely using a computer to automate a judicial exception under MPEP §2106.05(f)&(h). Such mere automation does not constitute an improvement to computer technology under §2106.05(a).Examiner suggests including additional technical details which will confine the invention to a specific technical machine under MPEP §2106.05(b) in order to aid in leading the claims toward eligibility. For at least these reasons, the rejection under §101 is adapted and maintained herein.
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Priority







The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
Applicant’s claim for the benefit of a prior-filed provisional application 62/267,459 filed 12/15/2015 is acknowledged, however written description support for the calculation of a weight oscillation using weight average momentum and calculating weight oscillation trend by comparing weekly weight oscillation ranges on a third and fifth week in claims 1 and 11; using the maximum point of oscillation for such comparison in claims 3 and 13; using a QR code for authentication in claim 4; not displaying the 
Co-pending/provisional applications must provide written description support for the claimed invention under 35 U.S.C. 112(a) (e.g., must provide support to show both possession and enablement of the claimed subject matter such as an algorithm, process, flowchart, or the like for how the weight oscillation trend is calculated, comparing weekly weight ranges using maximum point of oscillation for the weight oscillation trend calculation, the use of a QR code for authentication, not displaying weight measurements on a scale, and the dehydration calculation process) in order for the earlier priority date to be recognized for the claims noted above.
Applicant’s claim for the benefit of a prior-filed PCT application US2016/066624, filed 12/14/2016 is acknowledged and satisfied in full for all claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for “displaying the … the weight average momentum to a graphical user interface by the information delivery processor” as the weight average momentum is not displayed 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 and dependents thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the application" in the penultimate paragraph.  There is insufficient antecedent basis for this limitation in the claim.
All rejections made below are made as best understood in light of the rejections under §112 above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, and 13-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent claims 1 and 11 recite an abstract idea of a clinician analyzing and predicting the weight trends of a user based on previous measurements which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
a method for computerized prediction of weight momentum and weight trends, comprising wherein a clinician manages the weight information of a user: 
receiving identification information specific to a user by a data acquisition processor from a user device wherein the clinician meets with the user and obtains their ID/name; 
authenticating, by the data acquisition processor, the identification information by comparison to previously stored information for the user wherein the clinician verifies the user’s identity by comparing their ID/name to their files; 
receiving current weight measurement data for the user by the data acquisition processor from the user device wherein the clinician measures the user’s weight on a scale; 
receiving information about the clothing worn by the user at a the time of weight measurement by the data acquisition processor from the user device wherein the clinician assesses the weight of the clothing the user is weighting while being weighed; 
determining actual weight measurement data based upon the clothing information and the current weight measurement data by a data processing processor wherein the clinician subtracts some weight from the scale based upon the assessed clothing weight;
receiving a set of stored weight measurement data for the user from the data storage processor, wherein the set of stored weight measurement data includes previously determined actual weight measurement data for the user from a predetermined time, wherein the clinician retrieves past weight measurements of the user
analyzing the actual weight measurement data along with the set of stored weight measurement data for the user to determine a weight average momentum by the data processing processor, wherein the weight average momentum is determined based on an average weight point from a first week, the average weight point from a second week, the average weight point from a third week, and at lest one adjustment factor, wherein the first week, the second week, and the third week, a fourth week, and a fifth week are consecutively occurring weeks wherein the clinician analyzes the new weight information and old weight information previously obtained to calculate a weight average momentum via a linear equation via pen or paper taking into account the user’s weight average from the most recent weeks and some adjustment factor determined through experimentation or statistical methods; 
generating a weight oscillation momentum for he fifth week based on the determined weight average momentum by the data processing processor wherein the clinician predicts a highest possible value for the user’s weight two weeks from now based on the calculations;
predicting a weight trend based at least in part upon the weight oscillation momentum by the data processing processor wherein the clinician determines if the user is trending to gain or lose weight in future weeks based on the mental analysis and outputs the results of such analysis;
transmitted the current weight measurement data, the clothing information, and the actual weight measurement data to a remote database wherein the clinician logs the listed information to a paper log; transmitting the weight average momentum, the weight oscillation momentum and the weight trend to an application on the user device wherein the clinician writes the calculated information on a sheet of paper;
displaying the predicted weight trend and the weight average momentum on the user device to a graphical user interface of the application on the user device by an information delivery processor, wherein the predicted weight trend is displayed in a graphical representation on the graphical user interface of the application on the user device, wherein the graphical representation depicts a visual comparison between the predicted weight trend and the set of stored weight measurement data wherein the clinician shows the user a graph of the user’s weights and predicted future weights and trends;
wherein the weight oscillation trend is calculated by comparing a weekly weight oscillation range for the third week and a weekly weight oscillation range for the fifth week wherein the clinician determines the oscillation momentum by comparing the maximum values predicted for two weeks in advance and the current week.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a diagnostic assessment of a clinician assessing the weight trends of a subject, and (2) the mental process a clinician takes to determine the weight trends of a subject. That is, other than reciting a “computerized” method, implemented by various “processors”, a “remote database”, and “an application” on a “user device”, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a set of processors, data storage device, and user interface to perform the claimed steps. The set of processors, data storage device, database, application, and user interface on a user device are all recited at a high-level of generality (e.g., a generic computer device performing calculations, receiving information for analysis, and displaying the result of calculations) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e). The additional elements are deemed conventional and do not provide specific functionality which cannot be performed in the human analog and are used only as a tool on which the method operates permitting the solution to be performed autonomously and quickly. directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to conduct a weight examination, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claim 11, which has explicit, additional limitations when compared to claim 1, merely recites "a system", including “a data acquisition processor”, “a data storage processor”, “a data processing processor”, an “information delivery processor”, “a user device” and “a graphical user interface” which are all recited as pertaining to a conventional generic purpose computer as per MPEP§2106.05(d)(II)(i-iv), particularly as per TLI Communications. The claimed information delivery processor and data acquisition processor, and graphical user interface which provides a graphical display for inputting and outputted data via an application, is deemed conventional as per Ameranth, TLI Communications, and Affinity Labs V. Amazon. The described use of the application for outputting data is deemed conventional based on the specification which relies upon the well-known and routine nature of such an application for sufficient written description support. The data storage processor, data acquisition processor and database for storing and comparing information to stored information is deemed Versata Dev. Group, Inc. v. SAP Am., Inc., wherein the storage and retrieval of information was deemed conventional and also OIP Techs., Inc., v. Amazon.com, Inc. Also see wherein the specification relies upon the well known and routine nature of a remote database for sufficient written description support.The processing processor is deemed conventional as per Bancorp Services v. Sun Life, which relies on a processor for its basic calculation function. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. For example, the use of a user device and/or scale for measuring a user’s weight is deemed conventional as described below and amount to insignificant data gathering activity and the use of a QR code for authenticating a user is seen as insignificant pre-solution activity. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 3, 6-10, 13, 16-25 simply further exemplify aspects of the abstract clinical assessment management and mental processes performed therein, wherein they detail additional aspects of the mental calculation, the data used in such calculation, and/or the output and form of output provided by the clinician (e.g., drawings, writings, or the like). Claim 4 recites the use of a QR code for authentication, which is found conventional based upon the specification that relies on the well-known and routine nature of such feature for sufficient written description support in [0028] and officially noted as conventional by the Examiner herein. This additionally does not amount to a practical application as it is seen as insignificant pre-solution activity. Claim 5, 14, and 15 requires the use of a scale which does not display measured weights and wireless communicates 2. This feature is also not seen to integrate the claims into a practical application as it amounts to mere insignificant pre-solution activity involving conventional data gathering. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.

Examiner’s Note
No art rejection is provided in the present action in light of the amendments.
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM D ERMLICK/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 
        2 See at least Fig. 22 of US Pub. 20140090444